UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     MICHAEL J. O’FARRELL, JR.,                    DOCKET NUMBER
                    Appellant,                     DE-4324-14-0013-I-1

                 v.

     DEPARTMENT OF DEFENSE,                        DATE: September 15, 2016
                 Agency.



           Michael J. O’Farrell, Jr., Hill Air Force Base, Utah, pro se.
           Daniel W. Moebs, Richmond, Virginia, for the agency.


                                         BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member


                                          ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action under the Uniformed Services
     Employment and Reemployment Rights Act of 1994 (codified at 38 U.S.C.
     §§ 4301-4335) (USERRA).        The two Board members cannot agree on the
     disposition of the petition for review.      Therefore, the initial decision now
     becomes the final decision of the Merit Systems Protection Board in this appeal. ∗
     Title 5 of the Code of Federal Regulations, section 1200.3(b) (5 C.F.R.



     ∗
        On review, the appellant requested permission to submit evidence that was
     inadvertently omitted below. Petition for Review (PFR) File, Tab 7 at 3. Because the
     Board members cannot agree on the applicable legal standard, we need not address
     whether it would be appropriate to accept additional evidence at this time.
                                                                                  2

§ 1200.3(b)). This decision shall not be considered as precedent by the Board in
any other case. 5 C.F.R. § 1200.3(d).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of the final decision by the U.S. Court
of Appeals for the Federal Circuit. You must submit your request to the court at
the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm.         Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding    pro    bono
representation
                                                                                  3

for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.